Per Curiam.
The court had assumed, whether accurately or not, that the witness is interested as a partner; and we are bound to take him to be so. That assumption is the basis of the release. The mere transfer of his interest, then, could not purge him because he would still remain exposed to the costs. The very point was ruled in Gallagher v. Milligan, 3 Penns. Rep. 177; a case exactly like the present, which could not have been before the court when the cause was ruled below.
Judgment reversed, and a venire de novo awarded.